Citation Nr: 0116863	
Decision Date: 06/22/01    Archive Date: 06/28/01

DOCKET NO.  00-19 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been provided to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for an asbestos-related 
disease.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel




INTRODUCTION

The veteran had active service from April 1963 to April 1965.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision from the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied entitlement to service connection 
for PTSD, exposure to asbestos, and exposure to herbicide, 
and continued a zero percent evaluation for a fracture of the 
right fifth metacarpal, nondisplaced.  The veteran perfected 
an appeal only as to the issues of service connection for 
PTSD and exposure to asbestos.  Thus, those are the only 
issues certified for appellate review.  38 C.F.R. § 20.300 
(2000).  

By rating decision dated in November 1994, the RO denied the 
claim of entitlement to service connection for PTSD.  He did 
not appeal.  

The Board notes that in the April 1999 rating decision, the 
RO characterized the issue on appeal as one of entitlement to 
service connection, not whether new and material evidence had 
been submitted to reopen the previously denied claim.  In the 
Reasons and Bases portion of the decision, the RO found that 
there was no medical nexus evidence relating PTSD to service, 
without making any findings regarding the presentation of new 
and material evidence.

The Board must initially determine whether new and material 
evidence has been submitted regardless of the RO's actions.  
Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996). 


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for PTSD 
in November 1994, and properly notified the veteran of this 
determination; he did not appeal.  

2.  The evidence submitted since the November 1994 rating 
decision bears directly and substantially upon the issue at 
hand, is neither duplicative nor cumulative, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The November 1994 rating decision that denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.1103 (2000).  

2.  Evidence received since the November 1994 denial of 
service connection for PTSD is new and material and the 
veteran's claim is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence of record at the time of the RO's November 1994 
rating decision was as follows:

Service medical records are negative for a diagnosis of PTSD.  
An October 1964 report of treatment shows that the veteran 
complained of nervousness.  No specific reason was indicated, 
but the report notes that he missed his family.  Psychiatric 
examination at separation in April 1965 was normal.  

Private hospital records show that the veteran was 
hospitalized once in 1965, and on several occasions during 
1977, for treatment of conditions not currently at issue.  
Private treatment records dated in 1977 also show evaluation 
of unrelated conditions.  

By letter dated in September 1994, the RO notified the 
veteran of the evidence necessary to substantiate his claim 
for service connection for PTSD.  The veteran did not 
respond.  

By rating decision dated in November 1994, the RO denied 
entitlement to service connection for PTSD.  The RO found 
that the evidence did not establish a diagnosis of PTSD.  The 
decision notes that the veteran had failed to respond to the 
request for evidence of a traumatic event during service, and 
thus, there were no verified stressors in support of the 
claim.  Notice of this decision was sent to the veteran in 
December 1994.

The evidence received since the November 1994 decision is as 
follows:

VA outpatient treatment records dated from January 1995 to 
December 1998 show diagnoses of PTSD.  In a treatment record 
dated in June 1996, the examiner stated that the veteran's 
PTSD was associated with his near drowning experience during 
service in Okinawa.  

In a June 1999 statement in support of the claim, the veteran 
alleged that his PTSD is a result of an incident during 
service aboard the U.S.S. Carrituck.  He contended that while 
performing a routine maneuver aboard the USS Carrituck in 
water near Okinawa, Japan, he was accidentally thrown 
overboard.  He claimed that while in the snake-infested 
water, he was nearly crushed between two large vessels.  He 
indicated that he had frequent nightmares in which he relived 
the horrifying experience of almost drowning.  

Finality and Materiality

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. § 20.200 (2000).  Absent appeal, a 
decision of a duly constituted rating agency or other agency 
of original jurisdiction shall be final and binding on all VA 
field offices as to conclusions based on evidence on file at 
the time VA issues written notification in accordance with 
38 U.S.C.A. § 5104 (West 1991).  38 U.S.C.A. § 7105 (West 
1991);  38 C.F.R. § 20.1103.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

Analysis

When service connection had been denied in the 1994 decision, 
there had been no report of specific stressors and no 
diagnosis of PTSD.  Furthermore, there was no competent 
evidence of a nexus to service.  

The evidence added to the record since that time includes 
written statements to the effect that he experienced a 
traumatic incident during service.  Further, VA treatment 
records show a diagnosis of PTSD, which may be related to 
active service.  This is new information in that there had 
been no previous diagnosis of PTSD, and a stressor during 
service had not been reported.  As such, the evidence is so 
significant that it must be considered to fairly adjudicate 
the veteran's claim.

The Board therefore finds that new and material evidence has 
been received since the November 1994 rating decision and the 
veteran's claim is therefore reopened.  38 C.F.R. § 3.156(a).



ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened; to 
this extent only, the appeal is granted.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  Therefore, for these reasons, a remand is 
required.  

The RO denied the veteran's claim for service connection for 
asbestos exposure on the basis that it was not well grounded.

There is competent evidence of a current respiratory 
disorder, to include chronic obstructive pulmonary disease 
(COPD) and fibroid emphysema.  He contended that his current 
respiratory disorders are a result of handling asbestos while 
aboard the U.S.S. Carrituck, while it was docked for repairs.  
He further contends that he was exposed to asbestos in the 
laundry area, where he worked for about two years during 
service.  However, the record does not contain a clear 
medical opinion linking an asbestos-related disease to 
service.  In fact, no examiner has determined that the 
veteran has an asbestos related disease.

The March 1999 VA examiner reported that the claims folder 
was not available for review.  Additionally, he did not 
express an opinion at to the etiology of the veteran's COPD.  
In addition, the report indicates that pulmonary function 
tests (PFT) and chest x-ray examination were pending, 
although the record indicates that the veteran failed to 
appear for that testing.  In any case, the reports are not of 
record.  

Additionally, on examination in March 1999, the veteran 
identified private treatment records.  These records have not 
been associated with the claims folder.  

Further, the veteran claims that his PTSD is a result of an 
incident during service aboard the U.S.S. Carrituck.  

In June 1999, the RO requested verification of the veteran's 
alleged stressors.  In response, the National Personnel 
Records Center (NPRC), in June 2000, stated that morning 
reports were not created for the Navy.  No further 
information was requested or provided.  

On further review, in association with a December 1998 
statement, the veteran submitted a SSA record, reflecting 
that he became disabled in June 1993.  Records pertaining to 
SSA disability benefits have not been associated with the 
claims folder.  In accordance with the VCAA, these records 
should be specifically requested, unless not relevant.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  If relevant, the RO should obtain from 
SSA all records pertinent to the veteran's 
SSA disability benefits, to include any 
decisions and the medical records upon which 
those decisions were based.  

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

3.  The RO should request that the 
veteran supply the names and addresses of 
all facilities that have treated him for 
an asbestos-related disease.  The RO 
should then take all necessary steps to 
obtain copies of those records not 
already contained in the claims folder, 
to include records of treatment in 
association with his employment and post 
employment at Beaumont Bethlehem 
Shipyard, and specifically, any x-ray 
examination reports.  

4.  The veteran should be afforded an 
examination to determine the nature and 
etiology of any current respiratory 
disorders.  The examiner should review 
the veteran's claims folder including a 
copy of this remand.  All necessary tests 
or studies should be performed.  The 
examiner should specifically report all 
lung and asbestos-related disorders.  The 
examiner should provide an opinion as to 
whether the veteran has asbestosis or any 
other asbestos-related lung disorder.  If 
the veteran does not have an asbestos 
related disease, that fact should be 
clearly noted in the report.

5.  The RO should also afford the veteran 
the opportunity to provide any additional 
specific information pertaining to the 
alleged stressor, in support of his claim 
of entitlement to service connection for 
PTSD.  

The veteran and his representative are 
advised that this evidence is necessary 
in order to obtain supportive evidence of 
the alleged stressful events and that the 
veteran must be as specific as possible, 
because without such detail, an adequate 
search for verifying information cannot 
be conducted.  

6.  The RO should attempt to verify the 
stressor.  In particular, USASCRUR should 
be asked to document a man overboard 
incident, to include a near drowning and 
the collision of two vessels in about May 
1964, in association with "Operation 
Back Pac," in or around Okinawa, Japan, 
during routine maneuvers involving a sea 
plane.  The response, negative or 
positive, should be associated with the 
claims file.  The RO should, as 
indicated, undertake follow-up through 
appropriate channels to obtain 
verification of the veteran's claimed 
stressor(s).  (Although the Navy does not 
have morning reports, a report of the 
incident may appear in the ship's log.)

7.  The veteran and the representative 
are informed that if there is evidence of 
asbestos related disease, that evidence 
must be submitted by them to the RO.  
They are also informed that if there is 
evidence of the claimed diseases in 
proximity to separation from service, 
that evidence must be submitted by them 
to the RO.

9.  After competition of the above, the RO 
should readjudicate the claims.  If the 
benefits sought on appeal remain denied, 
the veteran and the veteran's 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (2000).  The 
veteran is advised that the examinations requested pursuant 
to this remand are deemed necessary to evaluate his claims 
and that his failure, without good cause, to report for a 
scheduled examination could result in the denial of that 
claim.  38 C.F.R. § 3.655 (2000).  This serves as 
notification of the regulation.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 



